Citation Nr: 1236997	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The appellant served on active duty from June 1982 to August 1982, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, that denied the appellant's application to reopen claims of entitlement to service connection for degenerative joint disease of the right knee, mitral valve prolapse, and right wrist injury.  

In this regard, the Board first notes that, in February 2006, the RO denied the appellant's claims for degenerative joint disease of the right knee, mitral valve prolapse, and right wrist injury.  The appellant filed a notice of disagreement in March and April 2006, with respect to the right knee claim only, and the RO issued a statement of the case dated in April 2006.  The appellant, however, did not file a substantive appeal and this claim became final.  38 C.F.R. § 20.302.  

In October 2008, the appellant filed an application to reopen her previously denied claims.  These were denied in March 2009.  The appellant filed a timely notice of disagreement in May 2009, and the RO issued a statement of the case dated in January 2010.  The appellant did not file a substantive appeal, but did file a statement in January 2010 enclosing a copy of an MRI of the right knee dated in October 2009.  The RO accepted this statement as a substantive appeal with respect to the right knee claim.  38 C.F.R. § 20.302.  Thereafter, the appellant continued to submit argument with respect to the claim.  As noted in the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely notice of disagreement (NOD) versus a timely substantive appeal and held that a timely substantive appeal was not a jurisdictional requirement for the Board's consideration of a claim.  

In this case, the Board notes that the claim of entitlement to service connection for degenerative joint disease of the right knee was previously denied in February 2006.  Therefore, before reaching the merits of the appellant's claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board also notes that, in addition to the appellant's claims file, the appellant also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the appellant's claims file and will proceed with review of the claim based upon all relevant evidence.  

The reopened issue of entitlement to service connection for degenerative joint disease of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2006 decision, the RO denied entitlement to service connection for degenerative joint disease of the right knee; the appellant filed a timely notice of disagreement and the RO issue a statement of the case; however, the appellant did not submit a substantive appeal with respect to this decision and it became final.

2.  Evidence received since the February 2006 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for degenerative joint disease of the right knee.  

CONCLUSIONS OF LAW

1.  The February 2006 rating decision which denied service connection for degenerative joint disease of the right knee is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2005).

2.  The evidence received subsequent to the February 2006 rating decision is new and material; and the claim for service connection for degenerative joint disease of the right knee is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the appellant's new and material claim, the appellant must be provided with notice regarding the information needed to reopen the previously denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the appellant's claim of entitlement to service connection for degenerative joint disease of the right knee, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  


II.  New and material evidence

In a February 2006 decision, the RO denied entitlement to service connection for degenerative joint disease of the right knee.  The appellant filed a timely appeal with respect to this decision and the RO issued a statement of the case.  However, the appellant did not file a substantive appeal with respect to the claim and it  became final.  The RO in February 2006 found that the evidence of record did not show that complaints of the knee in service resulted in a permanent disability and that no evidence showed a relationship between the current condition and the appellant's service in the National Guard.

The evidence that has been added to the appellant's claims file since the February 2006 decision consists of outpatient treatment records and statements by the appellant in connection with her claim.  The medical records indicate that the appellant has ongoing treatment for her right knee and has been diagnosed with chondromalacia patella.  She asserts that he right knee condition first occurred during military training in March 1997.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the appellant filed her claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the appellant's claims file since the February 2006 RO decision is new in that it had not previously been submitted.  These records indicate current treatment and diagnoses related to the appellant's right knee and the appellant's contentions that this condition had its start in military training.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the appellant's claim that were not present in February 2006, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the appellant's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for degenerative joint disease of the right knee is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the appellant has submitted statements that she injured her right knee during annual training at Mc Dill Air force Base.  National Guard medical records indicate that the appellant was seen in March 1997 in the emergency room of McDill AFB for acute right knee injury and effusion.  X-rays were indicated to be "ok."  Two and a half week later, the appellant was seen for complaints of right knee pain.  The treatment note indicated that the appellant developed pain over the anterior aspect of the right knee while on an exercise machine in the Reserves.  The note indicated that the appellant had been seen in a local ER at McDill AFB.  X-rays indicated mild lateral tilting of both patellae.  She was diagnosed with traumatic chondromalacia, right.  Subsequent records indicate that the appellant had complaints of knee pain in 2003 after a run/walk when she began having pain and swelling in the right knee.  X-rays indicated normal knee series and the appellant was diagnosed with synovitis with effusion, right knee, and probable medial meniscus tear, right knee.  Since that time, the appellant has had continued diagnoses and treatment for the knee, to include chondromalacia of the right knee, including a December 2005 diagnosis of degenerative joint disease, right knee, and synovitis with effusion, right knee.  To date, VA has neither afforded the appellant a medical examination nor solicited a medical opinion regarding the claim.

Based on the foregoing, the Board finds that the appellant should be afforded a VA examination in connection with her claim.  VA's duty to assist the appellant in substantiating a claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103(d); 38 C.F.R. § 3.159(c)(4).  A medical examination and/or medical opinion is necessary when there is: (1) competent evidence that the appellant has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

A low threshold is established by the third requirement. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.  In addition, the Board notes that appellant has stated that she experienced knee symptoms that had onset in annual training, and she is competent to describe her symptoms because she personally experienced them.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanon v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  She also appears to be credible in this regard.

In this regard, the Board notes that a few service personnel records have been associated with the appellant's claims file.  These, however, do not delineate the appellant's duty status (i.e. the dates of ACTDUTRA and INACTDUTRA). The service personnel records do indicate that the appellant had service in the Army National Guard, beginning in 1981 and ending in 2005.  These records also indicate active duty points in 1997, but do not give the dates of this service.  No other documentation containing this information has been associated with the claims file and there appears to have been no requests for such records or documentation.  On remand, therefore, the appellant's complete service personnel records and any other documentation which may set forth the precise dates of her ACTDUTRA and INACTDUTRA duty status for her National Guard must be made because they are potentially relevant to the appellant's claim.

Finally, the Board notes that there appear to be outstanding medical records that may be relevant to the appellant's claim.  In a January 2010 statement in which the appellant submitted an October 2009 MRI report, the appellant indicated that she visited the doctor two times prior to the MRI.  The claims file does not appear to have records of these visits.  In addition, the claims file contains copies in insurance claim forms that show that the appellant visited various doctors between 2007 and 2008.  Some of these records appear to be associated with the claims file, but not all.  In addition, as the most recent record related to the appellant's condition dates to October 2009, updated records of the appellant's treatment for her right knee should be obtained, and the appellant should be afforded an opportunity to submit additional medical evidence relevant to her claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the appellant and request that she identify all VA and non-VA health care providers, other than those already associated with the appellant's claims file, that have treated her since service for her claimed disability.  This should specifically include records of the appellant's visits to the physician that conducted the October 2009 MRI, as well as records of the appellant's treatment with the physicians identified in the insurance claim forms that are included in the appellant's claims file.  

The aid of the appellant in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant should be informed in writing.  The appellant may submit medical records directly to VA.

2.  Obtain and associate with the claims file the appellant's complete service personnel records and any other documentation which may contain information regarding the precise dates of ACTDUTRA and INACTDUTRA with respect to the appellant's National guard service from 1981 to 2005.  All appropriate service departments, Federal agencies, and/or state agencies should be contacted in this regard.  Each such contact, and each response as well as all records and documentation received, must be reflected in the claims file. 

3.  After completion of the above development, arrange for the appellant to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any right knee disability found to be present.  The claims file shall be made available to and reviewed by the examiner and such review noted in the report. The examiner then shall obtain from the appellant a full history of her relevant symptomatology.  All tests, studies, or evaluations deemed necessary next shall be performed.  

Thereafter, the examiner shall determine whether the appellant has a diagnosable right knee disability and state the diagnosis .  If so, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that this disability: (i) was incurred during or as a result of active duty, ACTDUTRA, or INACTDUTRA, or (ii) is otherwise etiologically related to active duty, ACTDUTRA, or INACTDUTRA. 

Specific comment shall be made regarding the medical evidence and lay evidence of record, including the appellant's assertion regarding the continuity of  symptomatology, in doing so.  A complete rationale for all opinions expressed shall be provided.  Each of the above referenced actions shall be documented in detail by the examiner in an examination report.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the appellant and her  representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the appellant is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


